664




OFFICE   OFTHE     ATTORNEY     GENERAL   OFTEXAS
                       AUSTIN




                       ..




            8s to t&cl hbtory     8IYl the nrrt-
            Ural   adVSnt8geS   Qf t&O city Of
            Galveeton.'

 We have a&vised the 8pflicOlItS tb8t s~thOlV.@
 the term @benevolent and educational undeF
 tad.n& ie used we beliovs the corporation
 is more properly umier the Chautber of Comeroe
                                                            .. 665

ilonorable willlam J. Lawson - pags a




     subdivision of ,&tiole 130i3than under the
     charitableand benevolent subdivfslon. Ao-
     cordU# to" prei%oue Attorney Ganeral*s rul-
     ings the charter for 8 Chardberof Conwieroe
     reqgiroa a filing foe of $60.00 and before
     the corporotfon will pay the a&Utiimul
     $60.00 they wish an'oplnion f~oan~on~ Do-
     p8rtment as to whether they oome wwdp
     snhditision~2 and are thns perdtted to
     p79 the ~10.00 iiling fee.*


          It is the O&ZriOn of thie Department th8t the
nrtiolsa of incorporstion uponthoir f8oo show o,prr-
pm0 Doadng 8uhi.u section a of Artic10 z30% Of the Re-
vised Ciyil Statittee.                    I,
            S~I&~DqzartmBpt and thie a&&&lstratlan  ham
writtonQ8ny    opiJdonsoonstrlaing pnqmee olalleee in the   .-
light of this Subdlviaion, the last 6fvhkchi,perhaps,
3.6 iQJ* 4-2902.

          In the op%l.Jionla4tl5entAoaed lr~'kointed out
that the oorparirte parpose east be stated with suff%-
ciont ol8rity to enable the seoretsry of st8te to doter-
rjme t.h8tthe purpose swified    is one pForide& for by          .
the statutes ~-- defined vita aertainty.

          we thin& ast8&.ng prgevlts 8ud siaullarevents
to c3&lC8te the pUbtie fM t0 thi3 hist@~ and the l2hUP81
8dyantagee Of thb city of @8lTQStOn", is essentially an
e&ue8tlonrrl urklWtakilX&Tithin the mrelrningOf the Stat-
ute -- defined tith reasonable certaknty.    The statuei
is to roooivo a liberal and a immsiensen8e constmatlon.

          The dc3clsion of our su~eme Court in conley
y. mughtere   of the Republio, 158 8. 3. 187, is oontrol-
llng of the- question before us. It is there saida


           *Theo Attorney General aeserts thst the
      corporation wae not lawfully Weatod under
        .           ’


iOnOrabl0       Willlmi S. L8vson - page 3




       the    St8tUtS
                    Of this l?tatS# babsow~~ the 1s~
       does not 8uthoriae tqe creation of such
       oorpor8tlon for the *poses      ramed i.n it*
       darter. The seooad subdirlslon of Artitle
       lz4l.r BerLsed 6t8tUt08, reatlsa 'The plr-
       posse for wblch viV8te oorpocatioas s!aJr
       be forwad aret l l + (2) The support of
       8Ylybenevolent, eh8ritobls, OdUS8tiOXl81 of
       Mlssion8Fy            lxtdertoking,*          The   gurpose     OS
       this corpor8tioals   Olssrly 'edusstioual*.
       WhaterOr OdllO8t!36is W&thin the nroaaing of
       ‘OdUO8tiOld UDdtWt8ktl3&*    &duo8tiOI3 %B
       th      SBIIBB       88    USSt% in    the   St8tUtS    blSlU&I6~
       'In its bmideet   afmse~* l + not mere4
       the infbtruotisn maSired at who01 or ool-
       lege, but tliew&o10 COPTOB of tf&nUg,
       SiOC~,           intellt3GtU8~    CUld p&‘SkO81           is XlOt
       uxltea             tu the .~mdiaerp    itistruot       i oa of the
       ohildlnthe     plrsults of litarature~ Xt
       omprshen&~ 8 gswper attent5on to.the mrsl
       8ndreuglonssen~ts           Of the 0U.U.     AM
       it is sulSst*s used a0 &yaosJmoae dth
       "1W         .' IA:cyo* pi 1330. ma eeati-
       m3nt of regard for the mmory of those who
       gave their llyee Sor the blessings of t&Is
       @C38t 8t8t8   StiRR~8tSS &l6triOtie;m, 8DdiS
   ’   &l     th&       highest     SSXISS EdUS8fiiO~.          *    S *”



          'at3 purpose olsusss ef the ohsrter of the
D8ught~rsAofl,,thoRe~blio  pertinent werea


            '1st. 40 perptll8te the melsory 8ad
       epititof t.hemsnsndaomsnwYbobave
       aohiwsd timaiatainecl   the indepndenae
       of Texas.  ,-
            V?ld. To entmur8ge h&storical re-
       search into the e8rliest records of Texas,
       especrfally those ralatlq~ to the rovolu-
       tion of 3335 and the events which folloa-
       sd; to foster the proeervation of tlosu-
       wnts aud rolias nnd to onoourags tha
       publiieation of resords of ind.lvidual aor-
       v%oe of soldiers and patriots of the Ro-
       PbUo.
,    -
                                                                             667
    kioaorable William JI Lawson - pegs 4




              *3rd.  To ~oreote tho aelebrrrtiw
         of 3arch 2nd (Xndope*enoe day) and
         April 2Ist @%m Jacinto d8y); to ceccrs
         and hallow historio spo*s by erecting
         z3iammnts thereon, 8xsi to ctatwiah and
         pre00meuaitp0?TmaO808Uhl0vedard.
         establldmd bjr the father's amI mothsrs
         of the Tsxss RsYolut!lon.~


               It   A8 alweye pOafd.blO@at       8ny aorporstUm   to
    6ub130rw SD 0;rrdviii 0xoOoa its fegitimt0  corporate
    prc~uss in its ~01 8stitifiOa. But thl.8 aonsideru-
    tion does not arise upon the Fa'aceof the charto~. Em
    that, if you are satisfied hosi s cron5idsrrtion sf the
    fasts and c%raumstan~es surrouading this rsqmst   that
    the real parposes of tha prolpossd oorporotibn ora those
    stated in the 8FtiQlos, you should approva thei ch8rtsr,
    otherwise jou would be sGthsriasd to cm11 for addition-
    al 3nfomation.npon   which to base your 8otioa.

              The evil of.nctual  exercise of powers beyoad
    the legitimete corporate purpose of the oorporstion is
    the aonoeti of another aOp8ew       of the Govormsnt.


                                     OorgtrulJ     youra

                                  ATTORNnC G;L813RbLOF TEXAS


                                                                  4




                                                                       COMMIITEE